                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-CV-00306-RBJ

TONY BOYER,                                                )
                                                           )
        Plaintiff,                                         )
                                                           )
        v.                                                 )
                                                           )
CELERITY SOLUTIONS GROUP, LLC                              )
DARA TRIBELHORN,                                           )
                                                           )
        Defendants.                                        )
                                                           )


                DEFENDANTS’ DISCLOSURE PURSUANT TO F.R.C.P. 7.1


        The Defendants, CELERITY SOLUTIONS GROUP, LLC (referred to as “Celerity”) and DARA

TRIBELHORN (referred to as “Tribelhorn”), by and through their attorney, PEGGY E. STEVENS,

respectfully submit their Disclosure Pursuant to F.R.C.P. 7.1.

        1.      Celerity has no parent corporation.

        2.      No publicly held corporation owns 10% or more of the stock of Celerity.

        DATED March 4, 2019.




                                                  Page 1
                                          Respectfully submitted,


                                                 s/Peggy E. Stevens
                                          Peggy E. Stevens, Esq.
                                          LAW OFFICES OF PEGGY STEVENS, P.C.
                                          PO Box 260271
                                          Lakewood, CO 80226-0271
                                          Telephone: (303 274-4300
                                          Telefax: (303) 274-4302
                                          Email: pstevens@peggystevenslaw.com
                                          Attorney for the Defendants, Celerity Solutions
                                          Group, LLC and Dara Tribelhorn



                              CERTIFICATE OF SERVICE

       I hereby certify that I have on March 4, 2019 served a true and accurate copy of the
foregoing DEFENDANTS’ DISCLOSURE PURSUANT TO F.R.C.P. 7.1 by the following
method to the following:

             Kevin J. Dolley, Esq.
             LAW OFFICES OF KEVIN J. DOLLEY, LLC
             2726 South Brentwood Blvd
             St. Louis, MO 63144

□     Regular Mail, Postage Prepaid
□     Certified Mail, Return Receipt Requested, Postage Prepaid
□     Telefax Transmission to
□     Hand Delivery
■     Email Transmission through CM/ECF



                                           s/      Bridget Beckett
                                                   Bridget Beckett




                                          Page 2
